IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
V.

JOSEPH D. DEWITT
[DOB: 09/16/1976],

Defendant.

No. 21-3041-01-CR-S-DPR

18 U.S.C. § 641

(Theft of Government Property)
NMT 1 Year Imprisonment
NMT $100,000 Fine

NMT 1 Year Supervised Release
Class A Misdemeanor

Mandatory Order of Restitution
$25 Special Assessment
(per count of conviction)

 

INFORMATION

THE UNITED STATES ATTORNEY CHARGES THAT:

On or between January 27, 2019, and continuing through on or about June 25, 2019, said
dates being approximate, in Christian County, within the Western District of Missouri, the
defendant, JOSEPH D. DEWITT, willfully and knowingly did steal, purloin, and convert to his

own use timber, of the goods and property of the United States, in violation of Title 18, United

States Code, Section 641.

patep: _4[!7]2)
Springfield, Missouri

Respectfully submitted,
TERESA A. MOORE
Acting United States Attorney

(50h

 

CASEY CLARK
Assistant United States Attorney

Case 6:21-cr-03041-DPR Document1 Filed 04/19/21 Page 1of1
